— In an action, inter alia, for a permanent injunction, the plaintiff appeals (1) from an order of the Supreme Court, Westchester County (Kelly, J.), dated January 20, 1984, which, among other things, denied his motion for a preliminary injunction, and (2) as limited by his brief, from so much of an order of the same court, dated February 27, 1984, as, upon granting reargument, adhered to its original determination.
Appeal from the order dated January 20, 1984, dismissed. Said order was superseded by the order entered upon reargument.
Order dated February 27, 1984, modified, to the extent of, upon reargument, striking the provision of the order dated January 20, 1984, which denied plaintiff’s motion insofar as it was for a preliminary injunction, and substituting therefor a provision granting said part of the motion. As so modified, order affirmed insofar as appealed from, and matter remitted to the Supreme Court, Westchester County, to fix the necessary undertaking.
The plaintiff is awarded one bill of costs.
Plaintiff was entitled to a preliminary injunction on the facts of this case (Zion v Kurtz, 50 NY2d 92; Adler v Svingos, 80 AD2d 764). Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.